Citation Nr: 0007413	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  97-10 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a pulmonary disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1974 to July 
1977.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1996 rating decision from the Department 
of Veterans Affairs (VA) Houston, Texas Regional Office (RO), 
which denied entitlement to service connection for 
sarcoidosis.

At his February 2000 hearing before a member of the Board, 
the veteran stated that he wished to withdraw the issues of 
entitlement to increased evaluations for bilateral tinea 
pedis and for plantar callosities from appellate 
consideration.  Thus, those issues are no longer before the 
Board.  

Following the same hearing, the veteran submitted additional 
evidence consisting of articles regarding diagnoses of 
sarcoidosis among military personnel.  The veteran also 
submitted a statement waiving RO consideration of this 
additional evidence.  Accordingly, the evidence has been 
considered by the Board in this decision.



FINDINGS OF FACT

1.  Competent medical evidence of sarcoidosis manifested to a 
compensable degree within one year of the veteran's discharge 
from service has not been presented.

2.  Competent medical evidence of a nexus between sarcoidosis 
and any other pulmonary disorder and an incident of service 
has not been presented.




CONCLUSION OF LAW

The claim of entitlement to service connection for a 
pulmonary disorder, including sarcoidosis, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Code 6600 (1995); 38 C.F.R. §§  3.303, 3.309, 
4.97, Diagnostic Codes 6600, 6846 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reflect that upon enlistment 
examination dated in July 1974, the veteran's systems were 
clinically evaluated as normal.  The veteran reported no 
complaints or defects in a July 1974 report of medical 
history.  A June 1977 separation examination reflects the 
veteran's systems were clinically evaluated as normal with 
the exception of plantar calluses.  In a June 1977 report of 
medical history, the veteran reported experiencing occasional 
pericardial pains.  

An October 1977 VA record reflects that the veteran sought VA 
hospital treatment at that time for chest pains as well as 
foot and throat problems. 

A VA examination report dated in March 1978 is silent for 
complaints or diagnoses related to chest pains or a pulmonary 
condition.  A chest x-ray was noted as normal.  Physical 
examination of the chest revealed symmetrical bilateral 
expansion and breath sounds were noted as bronchovesicular 
without rales or wheezes.  

A VA examination report dated in December 1978 is silent for 
complaints or diagnoses related to chest pains or a pulmonary 
condition.

A VA clinical record dated in August 1979 reflects complaints 
of dizziness and occasional chest pains.  A chest x-ray was 
noted as normal with no evidence of cardiomegaly, 
infiltrates, or pleural effusion.  An additional August 1979 
record reflects complaints of dizzy spells when standing or 
straightening up.  A diagnosis of hypotension was noted.

A VA examination report dated in December 1980 is silent for 
complaints or diagnoses related to chest pains or a pulmonary 
condition.  

VA outpatient treatment records dated from 1981 to 1982 
reflect a normal chest x-ray in April 1981.  The veteran 
complained of chest pain, a dry cough, dizziness, and a 
headache.  A relevant diagnosis of an upper respiratory 
infection was noted.  A December 1981 clinical record 
reflects complaints of painful breathing.  A December 1981 
chest x-ray was noted as normal.  

A VA examination report dated in November 1983 is silent for 
complaints or diagnoses related to chest pains or a pulmonary 
condition.  

A March 1985 statement from a private physician reflects that 
the veteran was hospitalized in March 1985 for treatment of a 
progressive pulmonary condition that probably began several 
months prior to his evaluation.  The physician opined that 
although he had not seen the veteran prior to March 1985, it 
was conceivable that he may have been quite symptomatic and 
partly incapacitated from this disorder for months prior to 
his evaluation.  

A VA chest x-ray dated in March 1985 reflects a diagnosis of 
diffuse bilateral parenchymal abnormalities of uncertain 
etiology and significance.  It was noted that a very tiny 
left pleural effusion was demonstrated.  A subsequent March 
1985 chest x-ray revealed a diffuse reticular nodular pattern 
in each lung of uncertain etiology and significance.  

A December 1985 clinical record reflects complaints of chest 
pain for four to five days with numbness in the left arm.  A 
diagnosis of atypical chest pain, probably musculoskeletal, 
was noted.  It was also noted that a chest x-ray revealed 
diffuse fine nodular infiltrates prominent in both lower lung 
fields.  

A private radiologic report dated in October 1988 reflects an 
impression of an abnormal chest exhibiting an increased 
reticular pattern in both lower lung fields as well as the 
right upper lobe that could be due to either sarcoidosis or 
occupational disease.  It was also noted that idiopathic 
pulmonary fibrosis was not completely ruled out.  A private 
radiological impression of a reticular infiltrate in both 
lower lung fields with some honeycomb pattern compatible with 
a history of sarcoidosis was noted in May 1989.  That 
impression was essentially confirmed in a September 1989 
private radiologic report.  October 1991 private radiology 
reports reflect a conclusion of extensive chronic 
interstitial changes consistent with sarcoid and no evidence 
of a superimposed infection.  It was also noted that the 
reticular infiltrate was minimally more pronounced than in 
September 1989.  

Clinical records dated from 1988 to 1991 reflect complaints 
of chest pain, shortness of breath, and wheezing.  An 
impression of stable sarcoid was noted in October 1989.

Relevant VA treatment records dated from 1994 to 1996 reflect 
complaints of shortness of breath and chest pains.  A June 
1995 chest x-ray reflects diffuse interstitial infiltrate 
findings noted as consistent with pulmonary edema versus 
inflammation.  A diagnosis of sarcoidosis was noted in 
February 1996.  

A statement from a private physician dated in June 1996 
reflects that the veteran suffered from an advanced stage of 
an interstitial lung disease process, possible sarcoidosis, 
which currently required high doses of corticosteroids to 
control the activity of the pulmonary process.  It was also 
noted that the veteran had been under his care since November 
1995.  The physician opined that upon review of the veteran's 
medical records dating as far back as 1985, he was able to 
establish that the veteran's medical illness apparently 
started in early 1978 given the chest radiographic 
abnormalities noticed at that time.  The physician further 
opined that the veteran suffered from a disabling illness 
which would likely progress despite therapy, although no 
definite prognosis could be drawn at that time.  

At his October 1996 RO hearing, the veteran testified that he 
experienced trouble breathing and chest pains in service but 
thought he was just overexerting himself or run down.  The 
veteran also testified that after his discharge from service, 
his chest pains became worse and he sought treatment at a VA 
facility.  The VA facility told him he had a spot on his 
lungs but it was nothing to worry about.  (Transcript, 
page 2).  The veteran reported he was diagnosed with 
sarcoidosis in 1985 after he sought treatment for his chest 
pains from another doctor.  (Transcript, page 3).  The 
veteran submitted a statement from his physician in support 
of his claim.  (Transcript, page 3).  

A private medical statement signed by two physicians and 
dated in August 1997 reflects that the veteran was seen in 
May 1997 for a second opinion regarding his pulmonary 
condition.  The physicians opined that upon reviewing records 
from the VA hospital dated in 1979 and from a private 
hospital dated in 1985, it appeared that the veteran's 
medical problems started to manifest in 1978 or 1979 when he 
presented at the VA hospital with a chest x-ray that may have 
been abnormal.  The veteran's current condition was noted as 
stable.  

At his February 2000 hearing before a member of the Board, 
the veteran testified that he was first diagnosed with 
sarcoidosis in 1985.  The veteran reported that during his 
military career, he was in the field artillery division and 
part of his duties included removing paint from the vehicles 
with a sander.  (Transcript, pages 3-4).  The veteran stated 
that he began to experience chest pains or some kind of 
pulmonary dysfunction in October 1977.  (Transcript, page 5).  
The veteran also stated his contentions that the 1978 and 
1979 VA chest x-rays were misread by the VA and had he been 
referred to a pulmonary specialist at that time, his 
disability would have been diagnosed earlier.  (Transcript, 
pages 8-11).

At his hearing before a member of the Board, the veteran 
submitted articles regarding a trend of sarcoidosis diagnoses 
among U.S. military personnel and discussed an association 
with environmental factors and military personnel who served 
as "deck grinders."  

Pertinent Law and Regulations

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131 
(West 1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Certain chronic disabilities, such as sarcoidosis, 
will be presumed to be related to service if manifested to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §  3.309 (1999).  

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995). 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. §  5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

When all evidence is assembled, the Secretary is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The veteran contends that his sarcoidosis developed within 
one year of his discharge from service and he is therefore 
entitled to service connection for that disability.  

Clinical and radiological records dated in May 1989, 
September 1989, October 1989, and October 1991 reflect 
various impressions of interstitial changes consistent with 
sarcoidosis and stable sarcoid.  Sarcoidosis is a disease for 
which presumptive service connection may be granted.  The 
regulations provide that a chronic disability such as 
sarcoidosis will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  See 38 C.F.R. § 3.309.  As the 
record reflects diagnoses of sarcoidosis, the Board must 
consider whether the veteran's sarcoidosis was manifested to 
a compensable degree during the one-year period after his 
discharge from service.

The regulations provide that sarcoidosis is rated pursuant to 
38 C.F.R. § 4.97, Diagnostic Code 6846 (1999), which provides 
for a noncompensable rating for sarcoidosis manifested by 
chronic hilar adenopathy or stable lung infiltrates without 
symptoms or physiologic impairment.  A 30 percent rating is 
warranted for sarcoidosis manifested by pulmonary involvement 
with persistent symptoms requiring chronic low dose 
(maintenance) or intermittent corticosteroids.  Additional 
ratings are warranted for more severe symptomatology.  The 
regulation also provides that sarcoidosis or the residuals 
thereof may be rated as chronic bronchitis and extrapulmonary 
involvement under the specific body system involved.  See 
38 C.F.R. § 4.97, Diagnostic Code 6846.

The rating criteria for chronic bronchitis, 38 C.F.R. § 4.97, 
Diagnostic Code 6600 (1999), provides that a 10 percent 
evaluation is warranted for chronic bronchitis manifested by 
FEV-1 (forced expiratory volume in one second) of 71 to 80 
percent predicted, or FEV-1/FVC (forced vital capacity) of 71 
to 80 percent, or DLCO (SB) (diffusion capacity of carbon 
monoxide in a single breath) 66 to 80 percent predicted.  A 
30 percent disability evaluation is warranted for FEV-1 of 56 
to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or 
DLCO (SB) 56 to 65 percent predicted.  Additional ratings are 
warranted for more severe symptomatology.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6600.

The Board recognizes that the Court has held that where the 
law or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  The regulations 
regarding the evaluation of chronic bronchitis were revised 
effective October 7, 1996.  As the veteran's claim was filed 
prior to 1996, the Board must consider the evaluation 
criteria for bronchitis in effect at the time the veteran's 
claim was filed.  

The criteria for the evaluation of bronchitis in effect prior 
to October 7, 1996 provide that a noncompensable evaluation 
is warranted for mild chronic bronchitis manifested by slight 
cough, no dyspnea, and few rales.  A ten percent evaluation 
is warranted for moderate chronic bronchitis manifested by 
considerable night or morning cough with slight dyspnea on 
exercise and scattered bilateral rales.  Additional ratings 
are warranted for chronic bronchitis manifested by more 
severe symptomatology.  See 38 C.F.R. § 4.97, Diagnostic Code 
6600 (1995).  

The veteran was discharged from the service in July 1977.  
The record is silent for any competent medical evidence 
showing that the veteran's sarcoidosis was manifested to a 
compensable degree under the rating criteria for sarcoidosis 
or bronchitis, old or new, within one year of his discharge 
from service.  Although the record reflects private medical 
opinions to the effect that the veteran's medical problems 
apparently began in 1978 or 1979, the statements do not 
report any symptomatology manifested at that time other than 
possible chest radiographic abnormalities.  Other medical 
evidence of record dated within one year of the veteran's 
discharge reflects normal chest x-rays and a complaint of 
chest pain in October 1977.  This symptomatology does not 
meet the aforementioned requirements for a compensable 
evaluation under the criteria for sarcoidosis or chronic 
bronchitis.  Thus, in the absence of competent medical 
evidence reflecting that the veteran's sarcoidosis was 
manifested to a compensable degree within one year of July 
1977, entitlement to presumptive service connection for 
sarcoidosis is not warranted.  See 38 C.F.R. § 3.309.  

The veteran may nonetheless establish a well-grounded claim 
of entitlement to service connection for sarcoidosis on a 
direct basis if competent medical evidence meeting the 
criteria set forth in Caluza has been established.  See 
Caluza, 7 Vet. App. at 506.  A comprehensive review of the 
record reflects that the veteran's claim of entitlement to 
service connection for sarcoidosis is supported by statements 
from private physicians dated in June 1996 and August 1997.  
As previously noted, the June 1996 statement reflects that 
the physician reviewed the veteran's medical records as far 
back as 1985 and determined that his medical illness 
apparently started in early 1978 given the radiographic chest 
abnormalities noted at that time.  The August 1997 statement 
reflects that VA hospital records dated in 1979 were reviewed 
and it appeared that the veteran's medical problems started 
to manifest in 1978 or 1979 when the veteran presented with a 
chest x-ray that may have been abnormal.  (emphasis added).  
However, the Board notes that the statements do not state 
whether the actual chest x-rays were reviewed.  Additionally, 
the June 1996 statement reflects that only records dated back 
to 1985 were reviewed, it is not clear whether any records 
dated in 1978 or 1979 were reviewed by that physician.  

Finally, the private medical opinions do not state that the 
veteran's sarcoidosis was incurred as a result of an incident 
of service. The record is silent for any competent medical 
evidence of a nexus between sarcoidosis and an incident of 
service. In fact, the record does not universally confirm the 
diagnosis of sarcoidosis.  The Board is cognizant of the 
articles submitted regarding a trend of sarcoidosis diagnoses 
among military personnel and an association with 
environmental factors, especially those who served as "deck 
grinders."  However, a treatise that contains generic 
statements regarding a "possible link" does not satisfy the 
nexus element of a well-grounded claim.  See Sacks v. West, 
11 Vet. App. 314, 316-317 (1998).  Additionally, there is no 
evidence in the record that the veteran served in the 
capacity of a "deck grinder."  Thus, in the absence of 
competent medical evidence of a nexus between sarcoidosis or 
any other pulmonary disorder and an incident of service, the 
claim is not well grounded and must be denied.



ORDER

Entitlement to service connection for a pulmonary disorder, 
including sarcoidosis, is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

